CANBY, Circuit Judge,
concurring in part and dissenting in part:
I concur in nearly all of Judge Leavy’s well-written opinion. The only point upon which I disagree concerns the emotional distress claim of director Harold C. Stuart. As Judge Leavy's opinion points out, Mr. Stuart recites in his affidavit that for a period of approximately two years he worried about the threat of financial ruin to himself and his family because of the insurers’ allegedly wrongful conduct. I do not view that evidence as reflecting merely “trivial or transitory” distress within the meaning of Commercial Cotton Co. v. United Cal. Bank, 163 Cal.App.3d 511, 517, 209 Cal.Rptr. 551, 555 (1985). In Commercial Cotton, the only evidence of distress was the plaintiff’s attorney’s comment that plaintiff appeared to be upset and angry during a telephone conversation; the plaintiff himself never testified to being distressed. Certainly the distress described by Mr. Stuart is far more substantial.
I would draw my lead from Tan Jay Intern. v. Canadian Indem. Co., 198 Cal.App.3d 695, 243 Cal.Rptr. 907 (1988). In that case the alleged distress continued for ten years, admittedly far longer than Mr. Stuart’s. The court stated, however:
Determinations concerning emotional distress — its existence and the appropriate compensation for it — are left to the finder of fact, often a jury, based on an entire evidentiary record, including the reasonable inferences which can be drawn from it, although a jury may properly rely on the testimony of one person to reach its conclusion.
Id. at 708, 243 Cal.Rptr. at 913. In my view, Mr. Stuart presented sufficient evidence of emotional distress to survive a motion for summary judgment. On that single claim, I would reverse the summary judgment and remand for further proceedings. In all other respects I agree with the majority’s opinion and disposition of the appeal.